Case 3:18-cv-00358-WHA Document 174-2 Filed 11/05/20 Page 1 of 8




            EXHIBIT A
       Case 3:18-cv-00358-WHA
            4:20-cv-05339-YGR Document 324-2
                                       174-2 Filed 10/16/20
                                                   11/05/20 Page 2 of 8




                                                                Page 74

1                       UNITED STATES DISTRICT COURT
2               FOR THE NORTHERN DISTRICT OF CALIFORNIA
3                           SAN JOSE DIVISION
4       ---------------------------------------------x
5       UNILOC USA, INC.,
        UNILOC LUXEMBOURG S.A.
6       and UNILOC 2017 LLC,
7                       Plaintiff,
8       vs.                           Case No.
                                      5:19-cv-01692-EJD (VKD)
9
        APPLE INC.,
10
11                      Defendant.
12      ----------------------------------------------x
13                 *** ADDITIONAL CAPTION ON PAGE 75 ***
14
15                  CONFIDENTIAL - ATTORNEYS' EYES ONLY
16
17         REMOTE VIDEOTAPED DEPOSITION BY VIRTUAL ZOOM OF
18                             JAMES PALMER
19                           September 9, 2020
20
21      Reported By: Lynne Ledanois, CSR 6811
22      Job No. 4226269(B)
23
24
25      Pages 74-237

                                Veritext Legal Solutions
     www.veritext.com                                              888-391-3376
  Case 3:18-cv-00358-WHA
       4:20-cv-05339-YGR Document 324-2
                                  174-2 Filed 10/16/20
                                              11/05/20 Page 3 of 8




                                                                                                                               Page   1   85
  I      A     Based on -- I'rn not a legal                               I    Foltress, do you have an understanding ofthis
  2                                         "*o"rf,"*"t*'
       I'm not a lawyer, and so I can't legally --                    2        provision?
  J    legally -- I don't think I should cornlnent on                 J          A     So that's a diffelent question.
  4   that.                                                           4        Please -- specifically you're asking me about
  5      a Do you have an understanding                  5                    this section in this instance or what?
  6   separately from the agleernent in telrns of        6                       a Do you have an understanding of this
  l   there is an event of default, whether Foftress     7                    language as the managing directol of IP
  8   has options at its disposal in telrns of the       8                    transactions at Fortress?
  9   rernedies it would have?                           9                       A On this specific language in this
 l0      A I rnean, that would be -- norrnally I        10                    specific section? Again, I'm not a lawyer, you
 11   think we would have to put them in default in 1l                        know, legalese here, I'rn not sul'e, so...
 12   order to have those rights. That's the way I      12                       a You don't profess to be an expeft in
 13   think it works on most of the stuff.              t3                    the rneaning of Section 7.3;righl?
 l4      a    Do  you  understand  that Fortress  would t4                       A That's what I'rn saying.
 15   need to rnake an election in order to invoke      15                       a Do you know why Fortless includes
 16   remedies following an event of default?           16                    Section 1.3 inthe agleements with patent
 t1          MR. FOSTER: So let me just stop you 17                           asseltion entities?
 18      there. You've been asking him about 7.2.1 . 18                          A I didn't say that they put this in all
 19      Are you lirniting your question to that or     19                    agl'eements with patent assertion entities. In
 20      are you broadening it to other sections?       20                    this particular case, I don't know why it's
 21           MR. WINNARD: I'rn broadening it.                       21       here.
 22           MR. FOSTER: Okay. Thank you.                           22          a        Let me ask that question.
 23           THE WITNESS: So please ask the                         23                  Do you know why Section 7.3 was
 24      question again.                                             24       included in the revenue sharing agreement
 25 BY MR. WINNARD:                                                  25       between Uniloc and Fortress?
                                                        Pagc' I 84                                                             Page I 86
  I     Q     I'll   state it this   rvay: Under the                  I         A     I do not.
  2   r'evenue shaling agreement, do you have an                      2         a     Did Fortless evel waive any event of
  3   understanding as to whether Fol'tress's lemedies                3       default in writing under this levenue sharing
  4   automatically come into play ol whether it must                 4       agreement?
  5   evoke them affiru.ralively in the event of a                    5           A I don't believe Fortress ever'
  6   delault?                                                        6       consideled this cornpany to be in event of
  7     A     You know, legally how this is written,                  7       delault. So thelelbre, we would not have waived
  8   I do no1 -- I'm not sure exactly, although based                8       it, I don't think. But we ltever thought they
  9   on everything else that we do, I would suspect                  9       were in delault.
 l0   that we would have to put them in delault.                     l0         a        Are you aware of any instance whele
 II     a     Is thele language in the agreement o1'                 1l       Foftr'ess waived an event default in a revenue
 12   which you'r'e awale that would lequile Irortless               12       shaling agl'eelnent between Fortless and --
 13   to put Uniloc into del'ault in order to invoke                 13         A I don't recall.
 14   its remedies?                                                  14          a To the best ofyour understanding,
 15 A         Based on ury leview of it today, I                     l5       there was nevel'an instance whele Fortress
 16   can't see it, but I would have to review the                   16       waived in rvt'iting any event of default undel the
 l7   entire document again.                                         17       revenue shaling agl'eement between Fol'tress and
 18 a         If you would tuln to Section 7.3.                      18       Uniloc; right?
 19   This is "Annulnent of Defaults."                               t9         A     To the best of my knorvledge.
20           Do you see that?                                        20         a     To the best o1'your knorvledge, that's
21 A Yes.                                                            2t       con'ect?
22 a Is Section 7.3 standald language in                             22          A Yes, although I would say the lact
23 Fortless's l'evenue shaling agleements?                           23       that we gave them more monoy and wele very happ;
24 A Irvouldn'tknow.                                                 24       with thern, I mean, I can't imagine we considered
25 a As the managing dilector of IP at                               25       them in default.

                                                                                                           29 (Pages 183       -   186)
                                                   Veritext Legal Solutions
www.veritext.colx                                                                                                  888-391 -3376
  Case 3:18-cv-00358-WHA
       4:20-cv-05339-YGR Document 324-2
                                  174-2 Filed 10/16/20
                                              11/05/20 Page 4 of 8




                                                        Page I 87                                                           Page I 89
  1      Q       Did Foltless ever enter any amelldment                 1   all event of default, is it yout testimony that
  2   to the l'evenue shaling agreeurellt that waived any               2   there was nevel'a cure ofany event ofdefault
  3   event ofdefault?                                                  J   undet' the Levenue sharing agleement?
  4      A I don't have thenr in fiont ol'me, so I                      4      A I mean, I guess that would be the
  5   don't recall.                                                     5   case, yes.
  6      Q Are you awal'e of any amendment to the                       6     a     Is that a yes, that it's your'
  7   r'evenue sharing agreement that operated as a                     7   testirnor.ry that given your beliel'that thele was
  8   waivel ofany event ofdelault?                                     8   no eveut ofdefault, you also believe there was
  9          MR. FOSTER: Ob.iection to the Iblm.                        9   l1o cure ofany event ofdefault under the
 l0          TIIE WITNESS: You keep asking me il'we                 10      l'eveuue sharing agreement; correct?
 II      waived the event oI'default. I don't                       11         A I mean, it.iust seems like a strange
 12      believe we considered thern in default to                  12      question that I'm not sul'e, you know, like the
 13      then waive them and waive the defautt.                     t3      answor you're fishing fol on that.
 14 I]Y MR. WINNARD:                                                t4             I don't believe that there was an
 15 a So is the answer to my question that                          15      event ofdefault and, thelefore, you know, you
 16 there was no waivel because you believed there                  16      could delive flom tlrat what you will.
 17 never to be an event ofdelault?                                 17        a    Right. I'm asking you to help me
 I8    A I'm not aware of any waiver, specific                      18      confi mr my understanding.
 l9 waiver.                                                         19            So given your understanding there was
 20 a At'e you aware of any general waiver'?                        20      never an event o1'deI'ault, is it also your'
 21 A I believe the fact that we continued                          2l      undelstanding in youl testimony today that thele
 22 to give them money and rvele happy with the                     22      was no cure ofany event ofdefault under the
 23 investment, you know. I mean, I don't think                     23      tevenue shaling agreernent?
 24 therc was any waivel because we never thought                   24            MR. FOSTER: Same objection.
 25 they were in default. I don't know how many                     25            TI{E WITNESS: 11'thele was no default,
                                                        Page I 88                                                           Page I 90
  I   times I can say it.                                               I      there can be no cure.
  2      Q    So fol the same l'eason, was there                        2 BY MR. WINNARD:
  3   never a cule ofany event ofdefault because you                 3 Q What is your undelstanding of the word
  4   never believed Uniloc to triggcl an event of                   4 "cure" as it's used in Section 7.3 of the
  5   default?                                                       5 revenue shaling agl'eelnent?
  6         MR. FOSTER: Ob.jection to form.                          6 A Let's see. Down at the "Y"?
  7         THE WITNESS: Again, I would defer to                     7 Q Correct.
  8      my previous answers.                                        8 A The company shall have cured -- I
  9 BY MR. WINNARD:                                                  9 guess the majority -- I'rn talking to myself out
 l0      a This question is slightly diffelent.                     10 loud, I apologize.
 II   I'm asking about cure. You've testified that                  1I        I'm not a lawyer. I don't want to
 12   you don't belicve thele had been an event of                  12 cornlnent on what this legalese actually means.
 13   default.                                                      13 a Do you have any understanding ofthe
 14          My question is: Given youl belief                      14 word "cure" as it's used in the revenue sharing
 15   that you don't believe thel'e was an event of                 l5 agreernent?
 16   delault, is it also the case you believe there                16 A I believe that would mean satisfy.
 17   was nevel'a cule ofany event ofdefault?                       l7 a So in order to cure a l'evenue
l8           MR. FOSTER: Same ob.jection.                           18 shortfall of $20 million, you would need to
19           TIIE WITNIISS: I'll    state again   I don't           19 genelate $20 rnillion; right?
20      believe that there was an event o1'default.                 20        MR. FOSTER: Objection.
21 BY MR. WINNARD:                                                  21        THE WITNESS: I don't think so.
22 a Can you answel'my question?                                    22 BY MR. WINNARD:
23 A Can you say it again? I'rn sony.                               23        a     What do you rnean by the word "sati ,tu1'
24 Please go ahead.                                                 24      as a definition for the word "cule"?
25 a Given youl belief tliat thele was never'                       25        A     We could have arnended the stlategy )

                                                                                                           30 (Pages 187     -   190)
                                              Veritext Legal Solutions
www.veritext.coltl                                                                                                   B8B-39 I -3376
  Case 3:18-cv-00358-WHA
       4:20-cv-05339-YGR Document 324-2
                                  174-2 Filed 10/16/20
                                              11/05/20 Page 5 of 8




                                                     Page 191                                                         Page I 93
   I changed the stlategy, decided to, you know, take            I    with Claig and the team about that, I rvould say
   2 a diffelent dilection. Many things could have               2    it's not a cule, it's mol'e of a change of
   3 affected this.                                              -)   stlategy and I don't care about 6.2 anymole.
   4 Q Just so I undelstand how you'r'e                          4       a     Can you turn to Section 9.4.2 of the
   5 understanding of the rvold "cure," if Uniloc                5    agleement? It's on Page 30 o1'Exhibit 3 and it
   6 breached the agleernent but Fortless didn't cale            6    ends in Bates Nurnber I 83 12.
   7 about the bleach and was still satislled, would             7       A    9.2 you said?
   8 you consider that a cule undel the revenue                  8       a   9.4.2. It's at the bottom of Page 30
   9 shaling agreernent?                                         9    ending of 1 83 12, the Bates nurnbel at the bottor.n.
 l0 A I'm not going 1o commellt on that. I'm                    t0          Do you see that?
 1l notalawyer'.                                                1l       A    Yes.
 12 a Is your answer that you don't have any                    t2            I'm.just going to say I have a hald
 I 3 information or beliel'as to whethel that would             13    stop in one hour'. I'm happy to coure back, I'm
 l4 constitute a cule?                                          t4    happy to do anything you want to address
 15         MR. FOSTER: Objection.                              15    additional questions. But I really -- I'm
 16         Tllll WI'INIISS: Yes.                               16    sorry, but I do have a hard stop in one hour'.
 I7 I]Y MR. WINNARD:                                            17            MR. FOSTIIR: Doug, you can get it done
 t8     a So in the cil'cumstance whele Uniloc                  18       in an hour; right?
 19   breached the agreement but Fortless was                   t9            MR. WINNARD: I don't think so, Jim.
 20   satisfi ed nevertheless   with Uniloc's                   2Q       I think we'r'e going to have to corre back.
 21   perl'ormance, you can't testify one way or the            21       I'll do what I can. I've skipped a number'
 22   other ifthat is a cure ofthe revcnue shaling              22       of stuff I got here, but I don't think I'rn
 23   agleement?                                                23       going to get done in an hour.
 24         MI{. FOSTER: Objection.                             24            MR. FOSTER: It's youl deposition,
 25         Tllll WITNESS: I'rn son'y, say that                 25       but, you know, you keep going ovel and over
                                                     Page 192                                                         Page 194
  I     again, please.                                           1      the same thing because the witness doesn't
  2 BY MR. WINNARD:                                              2      give you an answer you want. I-le's not going
  3 Q In the circumstance where Uniloc has                       3      to do iljust to get out ofhcre by 4:00,
  4 bleached a covenant in Arlicle VI of the revenue             4      bu1 keep going.
  5 shaling agreement but I;ortless is nevertheless              5        MR. WINNARD: Sule thing, Jim.
  6 satisfied with Uniloc overall, can you testify               6        (Discussiou off the lecord.)
  7 one way or the other as to whethel you consider               7 BY MR. WINNARD:
  8 that a cure?                                                  8 Q So you see Section 9.4.2 and the fir'st
  9         MR. FOSTER: Ob.jection.                               9 sentence ofthat reads, "No couLse ofdealing
 l0         TIIE WITNIISS: I mean, I guess it would             10 bctween tlie purchasers and contpany shall opelate
 II    be a cule, but I nevel felt that they wele               I I as a waiver of ar.ry purchaser's right under this
 12 in defaull, so I just don't -- other'                       12 agreernent or with respect to the obligalions."
 13 things -- you know, we could have changed                   13        Do you see that?
 14 the stralegy, we could have done a number of                14 A         Yep.
 15 things.                                                     I5 a         As a managing directol of IP
 16 BY MR. WINNARD:                                             16    transactions at Foltress, do you have an
17 a What do you mean by "change the                            17    understanding ofwhat that language means?
l 8 strategy"?                                                  18 A           I'rn not a lawyer'. But, you know --
19 A You know, we could have said, I don't                      19    I'm not a larvyer'.
20 need you to generate 20 million in revenues,                 20 a           Do you have an undelstanding as a
2l lbcus on finding other opportunities.                        2l    layman as to what that language means and as
22 a And i1'that was the language you used,                     22    sorneone who was involved in tlansactions like
23 rvould you considel that a cule undet the                    23    this at Foltress?
24 agleement?                                                   24 A           You knou,, I've lcalned not to step my
25 A l1'l had conversations with that --                        25    shoes into legalese and language, or I

                                                                                                   3l   (Pages 191    - 194)
                                                Veritext Legal Solutions
www.veritext.coln                                                                                          888-39 I -3376
     Case 3:18-cv-00358-WHA
          4:20-cv-05339-YGR Document 324-2
                                     174-2 Filed 10/16/20
                                                 11/05/20 Page 6 of 8




                                                                Page 207                                                         Page 209

     I      A   I believe I understand what an event                        I delault ol not achieving them.
     2   ofdefault is.                                                      2 Q Did Fortless evel consider aurending
     3      Q      Is that undelstanding the same ol'                       3 Section 6.2.2 of the Levenue sharing agreement
     4   diffelent fi'om how it's defined in the revenue                    4 after December'2014?
     5   sharing agreelnent betu,een Uniloc and Fot'tless?                  5 A I don't know, but I would lefel to the
     6         MR. FOSTER: Objection.                                       6 amendments.
     7         ll-IE WITNESS: Say that again, please.                       7 Q Setting aside the amendments, you'r'e
     8 BY MR. WINNARD:                                                      8 not awale ofany discussions at Fortless about
     9     Q       Is   youl undelstanding ofan event of                    9 amending --
 10      delault different from what -- how it's defined                   10 A I think you asked me this question at
 II in the revenue shaling agreenent?                                      1I least five times ah'eady today. You rcally did.
 12        MR. FOSTIIR: Same obiection.                                    12 Five times. I've answeled the same every single
 13        TIIE WITNIISS: I be lieve I undelstand                          13 time.
 l4 what an event ofdefault is.                                            14 a I'm solly, I'rn not sule if I'm gotten
 I5 BYMR.        WINNARD:                                                  l5 the same answer and I'm not trying to get a
 16        a Right. I'rn.just asking to make sule I                        16    different answer. I .just want to --
 17      undersland youl understanding.                                    17 A           I think you ale trying to get a
 l8             Is yout understanding the same or'                         18    different answel'. I really do.
 I9      diffelent frorn how an event ofdefaull is                         19            Doug, I've tlied to be patient.
 2Q      defined in the revenue sharing agreement?                         20    You've asked this ten different tirnes, five
 21            MR. FOSTER: Same objection.                                 2l    difl'erent ways. I'm going to give you the same
 22            TI-IE WITNESS: Is my undelstanding                 of       22    answer. And that's it. You have it on lecord
 23        an event of default the same as it is in the                    23    hve times. Take it or leave it.
 24        revenue sharing agreement?                                      24       a Can you, sitting here today, tell
 25            Well, I think you'r'e leading it saying                     25 me --
                                                                Page 208                                                         Page 210

     I     they ale in delault and I'm reading it                            I     A      I will not addless this anymole unless
     2     saying I don't believe they are in default.                       2   the -- I'm sorry, you've asked me ten difl'erent
     3     So...                                                             3   ways.
     4 BY MR. WINNARD:                                                       4     Q     Let's turn to your declaration. I1'we
     5     Q     Do you agrec with the expless terms of                      5   go to Paraglaph -- I want to go to Paragraph 12.
     6   the revenue sharing agl'eelnent defining what an                    6   Arc you thele?
     7   event of default is undel the telms of that                         7     t\    Yes.
     8   agreement?                                                          8     Q     And in the second sentence you say,
     9     A.      I believe that's   the pulpose   ofthat                   9   "To the extent Apple argues the sholtfall
 10      section to define events o1'delault.                              1 0   created an event oi' default befole May 15, 2017    ,

 I   I     a      Do you have any basis to disagree that                   1 1   even though Fortress did not vierv it that way,
 12      that is the definition of event of default for'                   12    there is no dispute Irortress's signatule to the
 13      purposcs ofthe levenue shaling agleement?                         13    May l5 agl'eernent establishes Uniloc had culed
 14 A             No.                                                      14    that ostensible event of deI'ault to Fortless's
 15 a             Do you agree that the palties didn't                     1 5   satisl'action."
 16 modify the dellnition of event of default                at any        16            REPORTER: Can you lead after'"culed"?
 17 time after December' 2014; right?                                      17 I]Y MR. WINNARD:
18 A In writing?                                                           18      a "Establishes Uniloc had cured That
19 a In any way.                                                           l9    ostensible event ofdelault to Fortrcss's
20 A Well, if an event o1'default was -- I                                 20    satisfaction."
2l think we probably did ledellne it.                                      21           Do you see that?
22 a What rvas the new definition of event                                 22      A Ale you asking me?
23 ofdefault?                                                              23 a          Yes.
24 A I don't think we consideled the                                       24 A          Yeah, I see that, yes.
25 reveuue monetizatior-r urilestones events of                            25 a          Ilow did Uniloc cule the event of

                                                                                                              35 (Pages 207 -210)
                                                      Veritext Legal Solutions
www.veritext.corn                                                                                                     888-391-3376
  Case 3:18-cv-00358-WHA
       4:20-cv-05339-YGR Document 324-2
                                  174-2 Filed 10/16/20
                                              11/05/20 Page 7 of 8




                                                     Page 21   1                                                             Page 213

  I   default?                                                         I   investment.
  2         MR. ITOSTER: Cule to Foltless's                            2      Q Are there any docurrents that you'r'e
  3     reasonable satisfaction.                                       3   refelring to where you commit to writing a
  4         MR. WINNARD: We don't need speaking                        4   decision not to enfolce the revenue rninirnum?
  5     ob.jections, Jim.                                              5     A     I believe that the simple lact that we
  6         TI-IE WI'INESS: Ask me the question                        6   executed amendments and didn't put them in
  7     again, please.                                                 7   default is, you know, evidence enough.
  8 BY MR. WINNARD:                                                    8      Q    Did Uniloc propose to take any actions
   9 Q llow did Uniloc cule the event of                               9   after March 31st, 2017 to cure any potential
 l0 default that you're leferencing in Paragraph l2                10      events   ofdefault caused by its revenue
 I I ofyour declalation?                                           II sholtfall?
 12 A Okay. So I think what I'm trying to                          12 A As I.just stated, neithel Uniloc nor
 I 3 say hele is I never believed them to be in                    l3 Irortress considered thern in default. So I don't
 14   default. And if for sonie reason somebody says               l4 think they would have had to specifically
 15   they are in default, the simple fact that we                 15 address taking action against that or on that.
 16   executed that May 15 agreement, you know, states             16 a So Uniloc didn't plopose any actions
 17   that these guys are no1 in default.                          17  to cule; r'ight?
 18 a         Do you considel the execution ofthat                 18         MR. FOSTER: Objeclion.
 19   anrendrnent to the agleernent as the cure ofany              19 BY MR. WINNARD:
 20   event ofdefault?                                             20 a Because there was nothing to cure?
 21 A         I would put it this way. Okay. I                     21 A Con'ect.
 22   don'1 believe they wele in default and if, in                22 a Because it's youl undcrstanding thele
 23   fact, somebody says they are in del'ault, the                23 was nothing to cule, [Jniloc ploposed no actions
 24   fact that we move folwald, you know, establishes             24 to cule?
 25 the fact that we don't believe that there is a                 25 A Cofl'ect.
                                                     l>age 212                                                               Page 214
  I    default at that juncture.                                       I            MR. FOSTER: You have another
  2      a     What specific actions did Uniloc take                   2     26 minutes left. The last 20 minutes shows
  J   to cure any event of default that may have                       3     exactly why I'm telling you to proceed at
  4   existed as of March 31st,2017?                                   4     youl peril ifyou.just keep lepeating the
  5      A     I think they would have had to thought                  5     same questions over and ovel again.
  6   they were in default to take action to cure a                    6 BY MR. WINNARD:
  7   default. Since neither they nor us considered                  7        Q On what date did Uniloc cure any event
  8   them in default, I'm not sure they would have                  8     oi'default that may have been tliggeled by -
  9   I don't know what actions you reference.                       9        A I'm not going to answel that.
 t0          As I stated before, this is what I'll                 10         a You can't identify a date Ibr rne?
 1l   say again. As I said ten different times, Craig              1 I        A I think you'r'e asking the same
 12   and I would have ongoing conversations about                 12      question that you've been asking for 30 minutes.
 13   strategy direction, et cetera, and you                       I3         a I haven't asked you a date yet. I
 14   constantly want to have discussions and make                 14      want --
 15   sure yourre on track and you make changes                    l5         A Yeah, but you know, this is like, no
 16   and decisions hele.                                          16      oflbnse, lawyel tlickery right now. I'm sorry,
 17          So we never considered them in default                17      but I'll sit -- like what you.just did was the
 18   because we made a decision on not to go by                   18      exact l'eason why this is -- really, come on.
19    Inonetization rnilestone.                                    I9        a      I .just rvant to --
20       a Who rnade the decision?                                 20        A      Cut 1o the chase. You asked me      if
21       A Myself. There were rraybe others                        21      they are in delault. I said no.
22    involved in the discussion, cerlainly                        22         a Right. What I want to undelstand is
23    discussions with Craig. We made the decision                 23      youl declalation claims that it had been cured.
24    that that's not the appropriate direction and                24      What I rvant to understand --
25    we're happy with it and we'll provide add                    25        A      No, rvhat I said is -- okay, let's be

                                                                                                          36 (Pages 211 -214)
                                            Veritext Legal Solutions
www.veritext.corn                                                                                                  888-39 I -3376
     Case 3:18-cv-00358-WHA
          4:20-cv-05339-YGR Document 324-2
                                     174-2 Filed 10/16/20
                                                 11/05/20 Page 8 of 8




                                                    \>age 21 5                                                             Page 217
     I   clear -- I nevel believed them to be in delault.         I      Q    Given that it's your belief that thele
     2   Ilut if lbl some crazy reason somebody thinks            2   was no everlt of default, it is your'
     J   they wele in default, by simple fact of us               3   understanding that Uniloc didn't take any
     4   actually executing an additional amendment and           4   specific action to cure any event ofdefault at
     5   giving them additional capital nleans in my rnind        5   any time; right?
     6   that it's satislied. That's what I say thele.            6         MR. FOSTER: Objection.
     7   Thele is a date right thele in the declalation.          7         TIIE WITNESS: We would have to put
     8      a Right. So you're not pointing to any                8      theni in default. T'hey would have had to
     9   cule that may have occun'ed between May 31st and         9      realize or believe they wele in default to
 l0      May 15th; dght?                                         l0      take action.
 ll         A I'm -- what I'm saying again is I do               II          Now, we did things and we amended the
 12      not believe there was a default, so, therelbre,         12      strategy and had discussions about that and
 13      thele was not a cure. But if fol some crazy             13      so Ibrth, you know. So there's things
 14      leason somebody thinks thele was a delault, in          14      alound that, but we never did it
 l5      my mind there nevel was. And the simple lact            15      specifically because there was an event of
 16      that we executed this and gave them additional          16      default ol to cure an event ofdefault.
 17      capital, you know, to me it's satisfied.                I7 BY MR. WINNAI{D:
 t8         a You undelstand that any delault would              l8      a    So    I understand, the execution ofthe
 19      need to be cured to Fortress's leasonable               19   third amendrnent in May 2017,is it your view
 20      satisfaclion. That's the telms of the                   20   that that arnendment itself was a cule ol is it
 21      agleement; right?                                       2l   evidence that at some point leading up to that
 22         A I believe that's what it says.                     22   amcndment, thele would have been a cule?
 23              MR. FOSTER: All Light. Doug, I've               23      A The way I -- what I'm saying is I
24          been very patient, haven't said anything             24   nevel would have done that if these guys were in
25          else. At this point I'm going to put the             25   default. So, thelefote, I guess I would say
                                                   Page 216                                                                Page2l8
  I        harnmer down. I'm going to point out to the            I   that they wele in default at tliat time and there
  2        witness the judge has already ruled in the             2   wasn't the cure.
  3        '358 case, the'360 case exactly as this                J           I'm saying I nevel would have done
  4        rvitness has testified.                                4   that if I felt they were in delault.
  5             MR. WINNARD: I'm exploring the                    5     a       At the tirne that Fortless lent money
  6        veracity of the declalation to make sure I             6   inMay 2017 to Uniloc, it was lending another'
  7        understand what the witness means by "cured"           7   l0 million;   r'ight?
  8        because we think that that's actually a                8     A     Again, it's been a long -- I have to
  9        niaterial dispute that's part o1'the                   9   go back and     look. Is that what it says?
 l0        discovery and the dispute as to what                  10   Because I    think it was 10.6 and 10, was it,     or'
 1I        standing was at thal time these actions were          1l   something, I think, so --
 12        filed.                                                12     a    It was an additional 10 rnillion on top
 13             I undelstand youl position, but we'r'e           13   of --
 14        entitled to discovery on this.                        14     A     Okay.
 I5BY MR. W]NNARD:                                               l5     a      And if that's --
 l6 a I'm not tlying to talk in cilcles.                         l6     A      I wasn't trying to be difficult on
 17 Let me make sure I understand what you'r'e                   l7   that. I just -- again, a lot of documents. I'rn
 1{l     saying.                                                 18   not a lawyer'. So I just wanted to lecall.
19         It's youl testimony there was never an                19     a    And froni the investment memorandurr, we
20 event ofdefault; right?                                       20   sarv that Forlr'ess had valued the patents that
21 A Corrcct.                                                    2l   Uniloc u,ould acquire with that l0 million at
22 a And that's true fol all periods o1'                         22   alound 60 million; r'ight?
23 tinre from December 2014 until Uniloc 2017                    23     A    Is that what it says?
24 acquired assets in, I think, May 2018?                        24     a     Wc can refcl hack.
25 A That has been my beliel.                                    25     A     If that's what it   says, I'nr not going

                                                                                                      37 (Pages 215 -218)
                                             Veritext Legal Solutions
www.veritext.coln                                                                                              888-391 -3376
